1 Reported in 251 N.W. 669.
Certiorari to the industrial commission to review an order denying compensation.
The industrial commission concluded that relator had long since completed recovery from whatever disability he suffered by reason of an industrial accident August 29, 1929. He was totally disabled until sometime in December, 1929. He then took up light work, which he continued until April 5, 1930. Then he resumed his former occupation and April 14, 1930, executed final receipt for his compensation. In March, 1932, he was "let out" by his employers, not because of disability or claim thereof, but because they did not have the work to permit them to continue his employment. There is credible medical testimony supporting the conclusion that relator is now suffering no disability attributable to his accident. Having such support in the evidence, nothing more need be said to show that the decision of the industrial commission should not be disturbed.
The writ is discharged and the order of the commission affirmed. *Page 336